Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The Applicant’s amendment filed on November 06, 2020 was received.  Claims 1, 3, 7, 9, and 10 were amended.  Claims 17-20 were newly added. Support for the new claim can be found at paragraphs [0015], [0016], [0018], and [0032].

The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 06, 2020. 

Claim Interpretation
Claim 1 the term “fluoride-free”, which means that a total of less than 50 mg/kg of fluoride ions are contained.  See current specification ([0011]).

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112 (b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-13 are withdrawn, because the claims have been amended.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Dietsche et al. (US 2007/0034606 A1) in view of Oku et al. (US 7,799,765 B2) on claims 1-11 are withdrawn, because Applicant’s argument is persuasive.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Dietsche et al. (US 2007/0034606 A1) in view of Oku et al. (US 7,799,765 B2) as applied to claims 1-11, and further in view of Friedrich et al. (US 2005/0209117A1) on claims 12-13 are withdrawn, because Applicant’s argument is persuasive.

Claims 1-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Komp et al. (US 2010/0222248 A1) in view of Matsukawa et al. (US 2001/0018965 A1).
Regarding claim 1, Komp teaches a method for cleaning pretreatment of a substrate, which is assembled at least in party by welding, wherein the welding residues and/or welding beads are remained on the substrate surface ([0002], [0058], [0248]), comprising: contacting the substrate at least in part by welding, wherein the welding residues and/or welding beads are remained on the substrate surface, and wherein the substrate has metallic surfaces made from iron, steel for example ([0002], [0058], [0248]), cleaning the substrate with an aqueous fluoride-free picking liquor containing ([0001]): a) a cleaner-framwork, a buider, such as monoethanolamine (reads on amino alcohols as admitted by Applicant in claim 18) for example, in the content of in the range from 2 to 100g/l for example ([0236]); b) a demulsifying surfactant based on ethoxylated alkyl alcohols having an average number of carbon atoms in the range from 6 to 22 carbon atoms, and on average 2 to 30 ethylene-oxide for example, the content in the range of 1 to 6.5g/l for example ([0072], [0075], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in the claim, because the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists and expect the same success when applying the same ranges.  Komp does not explicitly teach containing iron ions in the pickling solution.  However, an analogues art, Matsukawa teaches a method of picking a substrate by a picking agent (Abstract, [0001]), comprising a metal salt, such as iron (II) sulfate is particularly effective and indicating that an outstanding corrosion resistance ([0014], [0026]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply iorn (II) sulfate to the method and pickling composition in Komp, because Matsukawa disclosed comprising a metal salt, such as iron (II) sulfate is particularly effective and indicating that an outstanding corrosion resistance ([0014], [0026]).
Regarding claim 2, Komp teaches a) a cleaner-framwork, a buider, such as monoethanolamine (reads on amino alcohols as admitted by Applicant in claim 18) for example ([0236].
Regarding claim 3, Komp teaches a) a cleaner-framwork, a buider, such as monoethanolamine (reads on amino alcohols as admitted by Applicant in claim 18) for example, in the content of in the range from 2 to 100g/l for example ([0236] in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in the claim, because the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists and expect the same success when applying the same ranges.
Regarding claim 4, Komp teaches the non-ionic surfactants typically have an HLB value in the range from 5 to 12 for example ([0247] in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in the claim, because the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists and expect the same success when applying the same ranges.
Regarding claim 5, Komp teaches a demulsifying surfactant based on ethoxylated alkyl alcohols for example ([0075]).
Regarding claim 6, Komp teaches b) a demulsifying surfactant based on ethoxylated alkyl alcohols having an average number of carbon atoms in the range from 6 to 22 carbon atoms, and on average 2 to 30 ethylene-oxide for example ([0075], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in the claim, because the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists and expect the same success when applying the same ranges.
Regarding claim 7, Komp teaches b) a demulsifying surfactant based on ethoxylated alkyl alcohols having an average number of carbon atoms in the range from 6 to 22 carbon atoms, and on average 2 to 30 ethylene-oxide for example, the content in the range of 1 to 6.5g/l for example ([0072], [0075], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in the claim, because the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists and expect the same success when applying the same ranges.
Regarding claim 8, Komp teaches b) a demulsifying surfactant based on ethoxylated alkyl alcohols having an average number of carbon atoms in the range from 6 to 22 carbon atoms, and on average 2 to 30 ethylene-oxide for example ([0075], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in the claim, because the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists and expect the same success when applying the same ranges.
Regarding claim 9, Komp teaches a method and composition as disclosed above.  Komp does not explicitly teach containing iron ions in the pickling solution.  However, an analogues art, Matsukawa teaches a method of picking a substrate by a picking agent (Abstract, [0001]), comprising a metal salt, such as iron (II) sulfate is particularly effective and indicating that an outstanding corrosion resistance ([0014], [0026]), amount of said metal and/or metal oxoanion salt is 0.01 to 5 mass % in the pickling agent ([0011]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply iorn (II) sulfate to the method and pickling composition in Komp, because Matsukawa disclosed comprising a metal salt, such as iron (II) sulfate is particularly effective and indicating that an outstanding corrosion resistance ([0014], [0026]).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Regarding claim 10, Komp teaches phosphate is used in the coating not in the cleaned composition ([0257]), and the surfactant content of builders lies in particular either at 0 ([0236] in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in the claim, because the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists and expect the same success when applying the same ranges.
Regarding claim 11, Komp teaches the aqueous alkaline surfactant-containing bath that is used for alkaline cleaning preferably has a pH value in the range from pH 7 to 14 ([0054]), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in the claim, because the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists and expect the same success when applying the same ranges.
Regarding claim 12, Komp teaches in an industrial system, for example for greatly reshaped parts prior to further treatment, in particular for corrosion-protection of the metallic surfaces, prior to passivation, prior to pre-treatment, for example with a composition for conversion-treatment ([0063]).
Regarding claim 17, Komp teaches a) a cleaner-framwork, a buider, such as monoethanolamine for example ([0236]).
Regarding claim 18, Komp teaches a) a cleaner-framwork, a buider, such as monoethanolamine (reads on amino alcohols as admitted by Applicant in claim 18) for example ([0236]).
Regarding claim 19, Komp teaches b) a demulsifying surfactant based on ethoxylated alkyl alcohols having an average number of carbon atoms in the range from 6 to 22 carbon atoms, and on average 2 to 30 ethylene-oxide for example, the content in the range of 1 to 6.5g/l for example ([0072], [0075], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range in the claim, because the claimed range overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists and expect the same success when applying the same ranges.  
Regarding claim 20, Komp teaches a method and composition as disclosed above.  Komp does not explicitly teach containing iron ions in the pickling solution.  However, an analogues art, Matsukawa teaches a method of picking a substrate by a picking agent (Abstract, [0001]), comprising a metal salt, such as iron (II) sulfate is particularly effective and indicating that an outstanding corrosion resistance ([0014], [0026]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply iorn (II) sulfate to the method and pickling composition in Komp, because Matsukawa disclosed comprising a metal salt, such as iron (II) sulfate is particularly effective and indicating that an outstanding corrosion resistance ([0014], [0026]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Komp et al. (US 2010/0222248 A1) in view of Matsukawa et al. (US 2001/0018965 A1) as applied to claims 1-12, and evidenced by Kiesow Dr. Brinkmann (reference attached).
Regarding claim 13, Komp teaches in an industrial system, for example for greatly reshaped parts prior to further treatment, in particular for corrosion-protection of the metallic surfaces, prior to passivation, prior to pre-treatment, for example with a composition for conversion-treatment, such as, for example, phosphating ([0063] as evidenced by Kiesow Dr. Brinkmann, the phosphating pH is 4 -6 for example (page 2), reference attached).
Response to Arguments
Applicant’s arguments with respect to claims 1-13, and 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/HAI Y ZHANG/           Examiner, Art Unit 1717